          Case 7:08-cv-00177 Document 163 Filed on 02/05/21 in TXSD Page 1 of 5



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

    UNITED STATES OF AMERICA,                            §
                      Plaintiff,                         §
                                                         §
    v.                                                   §            CASE NO.         7:08-CV-177
                                                         §
    3.17 ACRES OF LAND, MORE OR                          §
    LESS, SITUATED IN STARR COUNTY,                      §
    TEXAS; AND JUAN MONTALVO,                            §
    ET AL.,                                              §
                      Defendants.                        §


                  UNOPPOSED MOTION TO CONTINUE STATUS CONFERENCE


              Plaintiff, United States of America (hereafter “United States”) and Defendants Noelia

    Montalvo Muñoz and Sylvia M. Ramirez (hereafter “Defendants”) respectfully move for a

    continuance of the status conference set for February 16, 2021.1 Defendants request this

    continuance in light of a January 20, 2021 Presidential Proclamation directing a 60-day period for

    the United States to develop “a plan for the redirection of funds concerning the southern border

    wall.”2

                                        PROCEDURAL HISTORY

    1. On July 27, 2020, the Court entered an Order3 granting the following: (1) Amended Joint Motion

         for Order Establishing Just Compensation for Tracts RGV-RGC-1079 and RGV-RGC-1079E,

         Granting Possession, and Distributing Funds on Deposit in the Registry of the Court,4 (2) Joint

         Motion for Order Establishing Just Compensation, Granting Possession, and Distributing Funds



1
  Dkt. No. 160.
2
  Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021), https://www.whitehouse.gov/briefing-room/presidential-
actions/2021/01/20/proclamation-termination-of-emergency-with-respect-to-southern-border-of-united-states-and-
redirection-of-funds-diverted-to-border-wall-construction/.
3
  Dkt. No. 139.
4
  Dkt. No. 113.
                                                    Page 1 of 5
         Case 7:08-cv-00177 Document 163 Filed on 02/05/21 in TXSD Page 2 of 5



       on Deposit in the Registry of the Court as to Tract RGV-RGC-1104,5 and (3) Joint Motion for

       Order Establishing Just Compensation, Granting Possession, and Distributing Funds on Deposit

       in the Registry of the Court for Tract RGV-RGC-1081.6

    2. On January 25, 2021, the Court entered an Order7 granting the: (1) Joint Motion for Order

       Establishing Just Compensation, Granting Possession, and Distributing Funds on Deposit in the

       Registry of the Court for Tracts RGV-RGC-1080, RGV-RGC-1077 & RGV-RGC-1077E8 and

       (2) Joint Motion for Order Establishing Just Compensation, Granting Possession, and

       Distributing Funds on Deposit in the Registry of the Court for Tracts RGV-RGC-1082.9

    3. The only tracts still at issue are Tracts RGV-RGC-1078 and 1078E, 10 for which Defendants

       previously held title.11

    4. On December 9, 2020, the Court set a deadline for the United States of America to file a status

       report by February 5, 2021.12

    5. Prior to the January 20, 2021 Presidential Proclamation, the parties were negotiating just

       compensation.13

    6. On February 5, 2021, the United States filed a Joint Status Report14 stating that the parties had

       not yet reached an agreement on just compensation for Tracts RGV-RGC-1078 and 1078E.

                                          RELIEF REQUESTED

    7. In light of the January 20, 2021 Presidential Proclamation directing multiple federal agencies

       to formulate “a plan for the redirection of funds concerning the southern border wall” within


5
  Dkt. No. 122.
6
  Dkt. No. 133.
7
  Dkt. No. 161.
8
  Dkt. No. 157.
9
  Dkt. No. 158.
10
   Dkt. No. 161.
11
   Dkt. No. 160.
12
   Id.
13
   Dkt. No. 162.
14
   Id.
                                                Page 2 of 5
       Case 7:08-cv-00177 Document 163 Filed on 02/05/21 in TXSD Page 3 of 5



     60 days,15 the parties respectfully request this Court issue at least a 45-day continuance for the

     status conference set for February 16, 2021.16 The continuance sought will not prejudice the

     parties and will preserve judicial and party resources as set out below.

 8. This is a federal land condemnation action seeking to acquire property “to construct roads,

     fencing, vehicle barriers, security lighting, and/or related structures designed to help secure the

     United States/Mexico border within the State of Texas.”17

 9. Although this case commenced against Defendants Noelia Montalvo Muñoz and Sylvia M.

     Ramirez in 2008,18 the current Second Amended Complaint was filed on January 9, 2020.19

 10. On January 20, 2021, President Joseph R. Biden executed a Presidential Proclamation

     terminating the national emergency at the southern border of the United States and directing

     “a careful review of all resources appropriated or redirected to construct a southern border

     wall”20 through the development of “a plan for the redirection of funds concerning the southern

     border wall.” 21

 11. The plan for the redirection of funds concerning the southern border wall is expected to be

     developed within 60 days from the date of the Proclamation.22

 12. All parties in this case have been served pursuant to Rules 4 and 71.1 of the Federal Rules of

     Civil Procedure.

 13. There has been no construction on either of the two subject property tracts, described as Tracts

     RGV-RGC-1078 and RGV-RGC-1078E.23



15
   Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021) at Sec. 2.
16
   Dkt. No. 160.
17
   Dkt. No. 1.
18
   Id.
19
   Dkt. No. 115.
20
   Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021)(emphasis added).
21
   Id.
22
   Id. at Sec. 2.
23
   Dkt. No. 162.
                                                    Page 3 of 5
          Case 7:08-cv-00177 Document 163 Filed on 02/05/21 in TXSD Page 4 of 5



 14. This Court has recently granted continuances in fee simple border wall condemnation cases

        based on the new circumstances presented by the Proclamation. United States v. 6.584 Acres

        of Land, More or Less, No. 7:20-CV-00244, Dkt. 55 (S.D. Tex. Feb. 2, 2021); United States v.

        0.501 Acres of Land, More or Less, No. 7:20-CV-00066, Dkt. 35 (S.D. Tex. Feb. 2, 2021).

 15. The plan for redirecting funding and repurposing contracts to be developed within 60 days of

        the Proclamation may impact design and construction plans and the necessity for any current

        and potential additional takings.

 16. Based on the foregoing, Defendants Noelia Montalvo Muñoz and Sylvia M. Ramirez respectfully

        request the Court grant this Motion and enter an order continuing the February 16, 2021 status

        conference24 for at least 45 days.


                                    CERTIFICATE OF CONFERENCE

            On February 2, 2021, undersigned counsel for Defendants Noelia Montalvo Muñoz and

 Sylvia M. Ramirez conferred with the United States, who stated they are unopposed to this motion.


Dated: February 5, 2021

                                             TEXAS CIVIL RIGHTS PROJECT


                                             By:   /s/ Karla Marisol Vargas
                                                   Karla Marisol Vargas

                                                   Karla Marisol Vargas
                                                   State Bar No. 24076748
                                                   SDTX Bar No. 3336176
                                                   kvargas@texascivilrightsproject.org
                                                   Attorney-In-Charge for Defendants Noelia Montalvo
                                                   Muñoz and Sylvia M. Ramirez

                                                   Ricardo A. Garza
                                                   State Bar No. 24109912
                                                   SDTX Bar No. 3336127

24
     Dkt. No. 160.
                                                   Page 4 of 5
     Case 7:08-cv-00177 Document 163 Filed on 02/05/21 in TXSD Page 5 of 5



                                            ricky@texascivilrightsproject.org
                                            Attorney for Defendants Noelia Montalvo Muñoz and
                                            Sylvia M. Ramirez

                                            Texas Civil Rights Project
                                            1017 W. Hackberry Ave.
                                            Alamo, Texas 78516
                                            Tel: (956) 787-8171 ext. 128
                                            Fax: (956) 787-6348




                                CERTIFICATE OF SERVICE

       I, Karla Marisol Vargas, hereby certify that on this 5th day of February 2021, a copy of the

foregoing was served on all parties in accordance with the Federal Rules of Civil Procedure.



                                            /s/ Karla Marisol Vargas
                                            Karla Marisol Vargas
                                            Attorney-In-Charge for Defendants Noelia Montalvo
                                            Muñoz and Sylvia M. Ramirez




                                           Page 5 of 5
